Citation Nr: 1541765	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a tooth fracture.  

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.   

3. Entitlement to service connection for a low back disability.  

4. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1955 to February 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision and a November 2011 decision letter of the Department of the Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In order to establish jurisdiction over the issue of entitlement to service connection for a tooth fracture and low back disability, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  


FINDINGS OF FACT

1. In an unappealed decision, dated January 2006, the RO denied a claim for service connection for a low back disability and tooth fracture. 
2. The evidence received since the RO's January 2006 rating decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's service connection claim for a tooth fracture.

3. Additional evidence received since the January 2006 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for a low back disability.

4. The Veteran's low back disability is not related to service.  

5.  The Veteran's tinnitus is not related to service


CONCLUSIONS OF LAW

1. The January 2006 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2. New and material evidence has not been received since the January 2006 rating decision to reopen a claim of entitlement to service connection for a tooth fracture.  38 U.S.C.A § 5107 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. Evidence received since the January 2006 rating decision is new and material to the service connection claim for a low back disability; therefore, the claim is reopened.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.156 (2015).

4. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307(a)(3), 3.309(a) (2015).

5. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's appeal to reopen his claim of entitlement to service connection for a low back disability has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in August 2009, October 2009 and August 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2014), and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

The August 2011 letter from the RO to the Veteran complied with Kent, as it notified him of the evidence and information necessary to reopen his previously denied, unappealed claim for service connection for a tooth fracture (i.e., described and defined what is meant by the term new and material evidence) and adequately explained the bases of the prior denials. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  In response to RO request, the National Personnel Records Center stated in August 2009 that the Veteran's personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations, and official travel outside the United States were fire-related and the information requested could not be reconstructed.  In light of the foregoing, the Board finds that further efforts to obtain missing service records would be futile.  Additionally, the Veteran was aware of the unavailability of such records as evident by his hearing testimony in August 2015.  38 C.F.R. § 3.159(e).

Also, the Veteran was provided a VA examination of his claimed low back disability in February 2003 and tinnitus in April 2010, with a VA medical addendum in July 2010.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board acknowledges that the VA has not afforded the Veteran a VA examination and/or medical opinion of his tooth fracture because there is no duty to do so under the circumstances of this case.  As will be explained below, new and material evidence has not been received.  Under such circumstances, the VCAA provisions for providing and obtaining VA examinations and medical opinions do not apply to claims to reopen a finally adjudicated decision when new and material evidence has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2015).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the August 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. New and Material

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran asserts he has a tooth fracture and low back disability related to service.  The Veteran first filed his original claim for service connection for a low back strain in June 1960.  An August 1960 disallowance of disability letter notes the Veteran was denied for failure to report for his scheduled physical examination.  In May 2002, the Veteran filed a claim for a low back disability and tooth fracture.  His claim for a low back disability was denied in an October 2002 rating decision, which found the condition neither occurred in nor was caused by service.  He again filed a claim for a low back disability and tooth fracture in December 2002.  These claims were denied in a March 2003 rating decision, which found no relationship between the Veteran's current low back disability and service and found facial/dental trauma is not considered an actually disabling condition, rather compensation may only be paid for chronic residuals of trauma or disease of the jaw or hard palate.  An April 2003 rating decision confirmed the denial of the claims, noting the evidence continues to show the Veteran's low back disability and tooth fracture were not incurred in or aggravated by service.  The Veteran filed a notice of disagreement and was issue a statement of the case in March 2004.  The Veteran did not file a timely substantive appeal.  The Veteran again filed a claim for a low back disability and tooth fracture, which were denied in a January 2006 rating decision.  The rating decision found new and material evidence had not been submitted for the either claim.  He filed a notice of disagreement in May 2010 with the previous denial of his claim for a low back disability, but this appeal was not timely.  As the Veteran did not file a timely notice of disagreement, the January 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran applied to have the previously denied claim for a low back disability reopened in July 2009 and tooth fracture in May 2011.  Evidence received since the January 2006 denial includes VA treatment records, private treatment records, as well as additional statements from the Veteran, to include hearing testimony.  A September 2009 private medical treatment record notes "it is my opinion the patient suffers from a lumbalgia, lumbosacral radiculitis, scoliosis, moderate lumbar degenerative disc with segmental dysfunction secondary to an injury that appears to have happened more than 20 years ago.  It is very possible that the injury [the Veteran] claimed occurred in 1957 could be the cause of his current condition."  As this private medical treatment record relates to the unestablished fact, namely a nexus between the Veteran's current low back disability and service, the criteria for reopening entitlement to service connection for headaches are met.  The merits of that reopened issue will be addressed below.  

However, the additional evidence does not address the unestablished facts as to whether his tooth fracture was incurred in or aggravated by service.  While the Veteran's representative contends during the August 2015 Board hearing that the Veteran's current testimony that he received dentures in-service due to an injury to be new and material, the Board finds the Veteran's current statements to be a recitation of his previous contentions.  He has previously stated that while in service in Alaska, a gun outrigger hit him in the chin and mouth, causing several teeth to break.  See December 2002 statement.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III. Service Connection Claims

The Veteran is seeking service connection for a low back disability and tinnitus.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as arthritis and organic diseases of the nervous system to include tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis and organic diseases of the nervous system to include tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Low Back Disability

The Veteran asserts his current low back disability is related to an in-service injury.  Specifically, he avers in his original May 1960 claim that he suffered a low back strain.  He elaborates in his December 2002 statement that while stationed in Alaska in 1956, an outrigger hit him in the chin and mouth.  At the same time, he received his back condition.  In a May 2003 notice of disagreement he contends that while he previously stated he laid brick, the RO's finding that he had laid brick for many years was untrue.  He was unable able to do a normal days work since he left the military.  He elaborated during his August 2015 Board hearing that he was a brick layer prior to service, when he was 14 and 15 years old.  After service, he did odd and end things like cutting people's lawns.  He did not have a regular job due to his back condition, thus, his social security was only 400 dollars.  He received social security based on retirement.  

Service treatment records note that in January 1958, the Veteran fell and hurt his lower back.  His January 1958 separation examination found the Veteran's spine was normal.  As such, all indications are that this was an acute and transitory injury that resolved prior to separation from service.

Post-service treatment records reflect the Veteran first complained of low back pain in January 1991.  A July 2001 VA treatment record notes the Veteran was a brick layer for 20 years and handyman (odd jobs) for 20 years.  A June 2002 VA treatment record notes the Veteran reported he worked in construction his whole life and was a master brick mason as well as proficient in almost all trades associated with constructing as building.  A June 2002 VA treatment record states the Veteran reported a three year history of back and right leg pain, with no trauma.  A December 2001 record notes a magnetic resonance imaging (MRI) revealed the Veteran had diffuse degenerative disc disease, predominately in the L3/L4, L4/L5, and L5/S1.  

The Veteran was afforded a VA examination in February 2003, which included a review of his medical records.  The Veteran reported he was a bricklayer by profession and was now retired.  He was recently released from ten years in the Department of Corrections.  His back was so severe now that he hurt every time he picked up even a light object.  He would be unable to do anything in relation to laying bricks or in construction or any occupation that he knew about.  The Veteran received some Social Security Disability.  He began to severe back pains in the 1990's.  The examiner opined that the Veteran's current back disability is not a progression of back pain in 1958, explaining that the Veteran was free enough from pain and that accident, whatever it was, could lay brick and worked vigorously for a number of years before he later developed type of symptoms that have been present at least since 1993 to some extent.  

A September 2009 private treatment record notes an examination of the Veteran's back was completed and "it is my opinion the patient suffers from a lumbalgia, lumbosacral radiculitis, scoliosis, moderate lumbar degenerative disc with segmental dysfunction secondary to an injury that appears to have happened more than 20 years ago.  It is very possible that the injury [the Veteran] claimed occurred in 1957 could be the cause of his current condition."  

Considering the pertinent evidence in light of the governing legal authority, the Veteran's service connection claim must be denied.  

As the record does not reflect any manifestation of any arthritis within a year following discharge from service, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.  This is also true with respect to continuity of symptomatology, as there is no persuasive evidence of a chronic disability of the low back was incurred during service and persisted thereafter.  In this regard, as is discussed herein, there is no medical evidence of back problems until 1991, more than 30 years after discharge The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)).  However, the Veteran's inconsistent statements concerning the nature of his occupation and onset of back problems render the assertions of recurrent low back pain since service as not credible.   

The Board finds the most probative evidence as to whether the Veteran's low back disability is related to active duty service to be the February 2003 VA examination.  The examiner thoroughly reviewed the Veteran's service treatment records and medical records.  While the Veteran currently contends he did not lay bricks after service and the examiner relied on incorrect information, the Board finds the Veteran's statements to be inconsistent and efforts to obtain another VA examination or an addendum would be futile because the Veteran's current statement regarding his employment are not credible.  Clearly, part of the February 2003 examiner's opinion was based on reported evidence directly from the Veteran, who stated during the examination that he was a bricklayer by profession.  This reported history was corroborated by a July 2001 VA treatment record that notes the Veteran reported he had a 20 year history of laying brick and a June 2002 VA treatment record, in which the Veteran reported he worked in construction his whole life and was a master brick mason.  

Although the Veteran contends after the February 2003 VA examination that he was not a bricklayer after service due to his in-service back injury, the Board finds his statements not credible.  In weighing credibility, the Board may consider factors such as interest, bias, inconsistent statements, internal inconsistency, and consistency with other evidence of record.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, while the Veteran currently contends he was not a bricklayer after service, the Board does not find those assertions credible in light of his previous contentions in the July 2001 VA treatment record, June 2002 VA treatment record, and during his February 2003 VA examination that he had a history of laying brick after service.  

While the September 2009 private treatment record found the Veteran's low back disability was secondary to an injury that appears to have happened more than 20 years ago and it was possible that the injury the Veteran claimed occurred in 1957 could have caused his current condition, the Board finds this record to be of little probative value.  There is no indication the Veteran's service treatment records or medical records and the record does not explain how any in-service injury could be related to the Veteran's current low back disability.  Indeed, the September 2009 private treatment record notes the Veteran's in-service back injury occurred in 1957 when service treatment records reflect it occurred in 1958; and the service separation examination clinically evaluated the spine as normal.  

Moreover, while the Board recognizes the Veteran's assertions that he currently has a low back disability related to service, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a low back disability.  

Accordingly, service connection for a low back disability must be denied.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Tinnitus

The Veteran asserts he currently has tinnitus that is the result of in-service noise exposure.  In his September 2009 claim he avers he has ringing in his ears when he hears loud noises from firing 120 mm mortar rounds.  During his August 2015 Board hearing, the Veteran's representative asserts that the July 2010 VA audiological examination was inadequate because the Veteran was in the artillery infantry and therefore noise exposure was obviously high.  Additionally, the examiner did not specifically address that the Veteran was in the artillery infantry in the Army. 

Service treatment records reflect the Veteran complained of low back pain, cough, headache, fever, and nasal stuffiness.  The record is silent for any complaints of ringing in his ears.  The January 1958 separation examination found the Veteran's ears were normal.  

The record reflects the first complaints of tinnitus were not until the Veteran's original claim in September 2009.  

The Veteran was afforded a VA audiological examination in April 2010.  Medical records were requested, but unavailable.  The Veteran reported he served on an artillery gun crew and as a civilian he reportedly worked as a brick mason prior to military service and as a truck driver on a farm after service.  He denied any significant noise exposure as a civilian.  He further reported intermittent buzzing since service; attributing the tinnitus to noise from firing artillery and to cold experienced while stationed in Alaska.  The buzzing sound seemed to coincide with on-coming change in the weather and lasted until the weather change occurred.   The examiner opined that while the Veteran alluded to an incident wherein he reportedly received a head injury while placing a gun's outrigger in icy soil in Alaska, without a medical file to review, a determination of whether the incident or the noise of military gunfire had contributed to the tinnitus could not be made without resorting to mere speculation.  

A VA medical addendum in July 2010 notes the Veteran's file was reviewed, to include medical records and the April 2010 VA audiological examination.  It notes the Veteran also reported he had been knocked to the ground and injured in the head while setting an outrigger on a gun "implacement" in 1957.  The examiner opined that the tinnitus described by the Veteran appeared to be more related to pressure changes in the ear than to a noise-induced etiology though the latter is possible.  Therefore, it is less likely as not that the tinnitus was caused by the Veteran's military service.  

The Board finds the weight of the evidence as a whole is against a grant of service connection.  During service, the Veteran complained of low back pain, cough, headache, fever, and nasal stuffiness, but never reported any ringing in his ears; thus, weighing against his credibility.  In sum, the Veteran's service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnosis of tinnitus.

The Board next finds that the preponderance of the evidence demonstrates that symptoms of tinnitus have not been continuous since separation from active service in February 1958.  As noted above, the January 1958 separation examination report is negative for any report or finding of tinnitus. 

Following separation from service in February 1958, the evidence of record does not show any complaints, diagnosis, or treatment for tinnitus until September 2009, when the Veteran filed his claim for service connection for tinnitus.

The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorder for more than four decades after service separation is one factor that tends to weigh against a finding of chronic symptoms of tinnitus after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible). 

Additional evidence demonstrating that symptoms of tinnitus have not been chronic since service separation includes a September 2003 VA treatment record, in which the Veteran reported no problems with hearing, and an October 2007 VA treatment note, in which the Veteran denied any hearing loss, ear infection, ear pain, or discharge.  

The Board finds that the preponderance of the evidence demonstrates that tinnitus did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no tinnitus symptoms during the one year period after service, and no diagnosis or findings of tinnitus of any severity during the one year post-service presumptive period.  Indeed, the evidence does not demonstrate a diagnosis or credible complaints of tinnitus until 2009.  For these reasons, the Board finds that tinnitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307(a)(3) and 3.309(a) (2015).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection in May 1960 for frost bitten feet, aching ears, and a low back strain, but did not mention tinnitus symptoms at that time.  This suggests to the Board that there was no pertinent tinnitus symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for tinnitus, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not incur his current tinnitus in service, or the lack of tinnitus symptomatology at the time he filed the claim, or both.

While the Veteran asserted during his April 2010 VA audiological examination that he had intermittent buzzing tinnitus since service, the Board finds that this assertion is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of intermittent tinnitus symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the separation examination report, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of tinnitus; the September 2003 and October 2007 VA treatment records in which the Veteran reported no problems with hearing and denied any hearing loss, ear infection, ear pain, or discharge; a prior claim for service connection in 1960 with no mention of symptoms of tinnitus; and the lack of any documentation of reports or treatment for tinnitus until 2009.

As such, the Board does not find that the evidence sufficiently supports chronic tinnitus symptomatology since service, so as to warrant a finding of a nexus between the current disorder and active service.

The Board acknowledges the Veteran's statements that he experienced tinnitus symptoms during active service, and that he believes that his current tinnitus is related to the noise exposure he experienced during active service.  The Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  For the reasons discussed below, however, the Board finds that the opinion provided by the VA examiner in July 2010 is more probative than the Veteran's lay assertions.  The VA examiner had expertise, education, and training that the Veteran is not shown to have.  As such, that etiology opinion is afforded more weight.

Here, the Veteran was afforded a VA examination in April 2010, with a VA medical addendum in July 2010.  The VA examiner's opinion was based on an accurate factual premise of the Veteran's history.  The examiner reviewed the entire claims file and specifically based opinions on the documented evidence therein.  Also, the examiner provided a clear and persuasive rationale for the opinions, based on documented audiological records during the Veteran's period of service and the Veteran's own reported history that buzzing sounds seemed to coincide with on-coming change in the weather and lasted until the weather change occurred.  

While the Veteran's representative asserts during the August 2015 Board hearing that the examination was inadequate because the Veteran was in the artillery infantry and therefore noise exposure was obviously high and the examiner did not specifically address that the Veteran was in artillery infantry in the Army, the Board finds the examination adequate as the examiner notes the Veteran was an artillery gun crewman in the Army and exposed to artillery fire.  Thus, the examiner was clearly aware that the Veteran was exposed to artillery fire when making his opinion.  

As the Veteran's tinnitus was not found to have begun in service, is the result of in-service noise exposure, or is otherwise related to service, service connection for tinnitus must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence not having been added to the record, the claim of entitlement to service connection for a tooth fracture is not reopened; and the claim is denied.

The service connection claim for a low back disability is reopened, the appeal is granted to this extend only.  

Service connection for a low back disability is denied.  

Service connection for tinnitus is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


